Petitioner has appealed from an order of the Albany Special Term of the Supreme Court, made under article 78 of the Civil Practice Act, denying his application to be reinstated to the position formerly held by him as travelling auditor of the State Insurance Fund. The petitioner held the position of payroll auditor with the State Insurance Fund from August 10, 1931, until June 4, 1940, on which date he was suspended. Charges were then served upon him accusing him of receiving money for the purpose of making fraudulent audits as a result of which the State Insurance Fund was defrauded. Petitioner filed an answer to the charges. Although petitioner is neither a veteran nor an exempt fireman, he was given a hearing, as a result of which he was dismissed from the service. This court has examined the testimony of the hearing and is satisfied that the evidence is amply sufficient to justify the dismissal. Order unanimously affirmed, with ten 'dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffernan, Sehenek and Foster, JJ.